UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4363


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

WILLIE EDWARD BARNES, a/k/a Big Will,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. John Preston Bailey,
Chief District Judge. (3:08-cr-00064-JPB-DJJ-1)


Submitted:    December 2, 2009              Decided:   December 23, 2009


Before NIEMEYER and      GREGORY,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephen D. Herndon, Wheeling, West Virginia, for Appellant.
Sharon L. Potter, United States Attorney, Paul T. Camilletti,
Assistant United States Attorney, Martinsburg, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Willie     Barnes         pled       guilty,    pursuant          to   a    plea

agreement, to one count of possession with intent to distribute

more    than    fifty    grams      of    crack      cocaine,     in    violation         of    21

U.S.C. § 841(a)(1) (2006).                 The district court sentenced Barnes

to 327 months’ imprisonment.                    Barnes now appeals, claiming that

the district court erred in denying his motions to withdraw his

guilty plea.       We affirm.

               Because     Barnes         was       represented        by     counsel,         the

district       court    was   not    required         to   consider         Barnes’   pro       se

letter filed on February 9, 2009, as a motion to withdraw his

plea.     See United States v. Vampire Nation, 451 F.3d 189, 206

n.17    (3rd    Cir.     2006)   (holding           district    court       is    within       its

authority to disregard pro se motions from a counseled party).

               Further, even if the letter had been construed as a

motion to withdraw Barnes’ guilty plea, such a motion lacked

merit.     “There is no absolute right to withdrawal of a guilty

plea.”     United States v. Ubakanma, 215 F.3d 421, 424 (4th Cir.

2000) (citing United States v. Moore, 931 F.2d 245, 248 (4th

Cir. 1991)).       The defendant bears the burden of showing a “fair

and just reason” for the withdrawal of his guilty plea.                               Fed. R.

Crim. P. 11(d)(2)(B).               “[A] properly conducted Rule 11 guilty

plea colloquy leaves a defendant with a very limited basis upon

which to have his plea withdrawn.”                     United States v. Bowman, 348

                                                2
F.3d 408, 414 (4th Cir. 2003).                   With these standards in mind, we

have   reviewed       the    record       on   appeal        and    conclude      that   Barnes

failed to present a fair and just reason that his guilty plea

should be withdrawn.

              Barnes also alleges that the district court abused its

discretion      in    denying       his    pro       se,    post-sentencing         motion     to

withdraw his plea.            After a defendant has been sentenced, the

district court has no authority to grant a motion to withdraw a

guilty plea.          Fed. R. Crim. P. 11(e); United States v. Battle,

499    F.3d   315,     319    (4th    Cir.       2007).            The    only    vehicles     to

challenge      the    validity       of    the       plea    after       sentencing      are   by

direct appeal or in a collateral attack.                            Id.    Accordingly, the

district      court    did    not    abuse       its       discretion      in    denying    this

motion.

              We therefore affirm the district court’s judgment.                               We

dispense      with     oral     argument         because           the    facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                      AFFIRMED




                                                 3